 



Exhibit 10.5
AMENDMENT NUMBER TWO TO
ROCK-TENN COMPANY
2004 INCENTIVE STOCK PLAN
     Pursuant to the power reserved in § 15 of the Rock-Tenn Company 2004
Incentive Stock Plan, Rock-Tenn Company by action of its Board hereby amends §
7.4 of the Plan to clarify that (1) the Stock used in the exercise of any Option
no longer has to be Stock which has been held for at least 6 months and (2) any
cashless exercise procedure acceptable to the Committee can be used in the
exercise of any Option, as follows:
     “7.4     Payment.   The Option Price shall be payable in full upon the
exercise of any Option and, at the discretion of the Committee, an Option
Certificate can provide for the payment of the Option Price either (a) in cash,
or (b) by check, or (c) in Stock which is acceptable to the Committee, or
(d) through any cashless exercise procedure which is effected by an unrelated
broker through a sale of Stock in the open market and which is acceptable to the
Committee, or (e) through any cashless exercise procedure which is acceptable to
the Committee, or (f) in any combination of such forms of payment. Any payment
made in Stock shall be treated as equal to the Fair Market Value of such Stock
on the date the certificate for such Stock (or proper evidence of such
certificate) is presented to the Committee or its delegate in such form as
acceptable to the Committee. Any method for the payment of the Option Price
permitted pursuant to this § 7.4 may be used for the payment of any withholding
requirements under in § 16.3. Each Option Certificate shall be deemed to include
the right to pay the Option Price in accordance with the procedure described in
§ 7.4(c) or § 7.4(e).”
     This Amendment Number Two shall be effective as of the date the Board acts
to approve the adoption of this Amendment Number Two.

            ROCK-TENN COMPANY
      By:   /s/ Steven C. Voorhees       Date: May 5, 2008             

